 Case 19-22878       Doc 185    Filed 05/14/20 Entered 05/14/20 16:01:13              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.: 19-22878
                                             )               (Jointly Administered)
WESTLAKE PROPERTY HOLDINGS,                  )               Chapter: 7
LLC, et al.,                                 )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )
                        ORDER GRANTING MOTION FOR LEAVE
                  TO FILE SALE MOTION IN EXCESS OF FIFTEEN PAGES

        Upon consideration of the motion ("Motion") of Ira Bodenstein, not individually, but solely in
his capacity as chapter 7 trustee ("Trustee") for the bankruptcy estate of Westlake Property Holdings,
LLC, for leave to file the Trustee's Motion to Authorize (I) Bidding Procedures and Bid Protections, (II)
Sale of Westlake Property Holdings, LLC's Property Free and Clear of Liens, Claims, and Other
Interests, (III) Assignment of Related Postpetition Contracts and Leases, and (IV) Related Relief (the
"Sale Motion") in excess of fifteen pages pursuant to Local Rule 5005-3(D); due and proper notice of
the Motion having been given; and there being good cause to grant the relief requested; it is
ORDERED:

  1. The Motion is granted.

  2. The Trustee is granted leave to file the Sale Motion effective as of May 7, 2020.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: May 14, 2020                                                United States Bankruptcy Judge

 Prepared by:
 Allen J. Guon
 Fox Rothschild LLP
 321 N. Clark Street, Suite 1600
 Chicago, Illinois 60654
 (312) 980-3859 telephone
 aguon@foxrothschild.com
